Title: To George Washington from Jonathan Trumbull, Sr., 12 February 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] February 12th 1776

I received your two Favors of the 8th Inst., have also received ⅌ Bacon, the remittance for the Expences of the French Gentlemen to Philadelphia. I had no Design to have ever called upon You for the money paid our Troops under your immediate Command, but to have accounted with the Congress, had we not been unexpectedly drained of Cash, & had pressing Calls upon Us two or three ways at once. that to the Northward cod not possibly have been answered but for the seasonable Arrival of the Continental Supply just sufficient for that Purpose our other Demands for the common Service are many; the Men for

the short Service with You, cod not have marched without some money, which they have I trust wholly expended for necessary Cloathing &c. I therefore cod have wished it had been in your Power to have remitted the sum advanced by our Pay Table, but shall do every thing in my Power that the common Interest do not suffer.
I am greatly concerned for the scarcity of Powder & Arms, We have not half a sufficiency for our Selves as the Circumstances may be, yet anxious to furnish You, for the comon good, with every supply in our Power, have ordered a quantity of gun Powder lately arrived at Bedford in Dartmouth, carted to & now lying at Providence, on Account of this Colony, to be sent You with all possible Expedition, 3000 weight of this we conclude to order to Majr Thompson Agent for the Massachusetts Colony on Account of Money he supplied to Mr Shaw the importer for that End. & You will consult Him or Them concerning the use of it: I suppose the whole to be upwards of 6000 weight, the residue on Acco. of this Colony, for which shall expect payment, or to be replaced as shall be hereafter chosen by Us. I shall send You this week twenty or thirty stands of good Arms. I have not certain advice from every quarter, but I believe our three Regiments are all on the march to your Camp, except those already arrived there.
I have much more agreable Intelligence from Genl Lee & the New York Congress than I expected. I cant but hope propitious Heaven will smile Success on that most timely & judicious Exertion of your Excellency to prevent our Enemies, possessing Themselves of that important Station.
I have the Pleasure to inclose You a Copy of Genl Lees Letter.
In compliance with his Request We have already sent orders to Colo. Ward, to repair again forthwith to New York. I am Sir with the greatest Esteem & Regard your most obedient H. Servant

Jonth. Trumbull

